Citation Nr: 0506575	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  96-47 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1963 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
PTSD.


FINDING OF FACT

The veteran has PTSD that is attributable to an event during 
his active military service.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Having examined the evidence of record in light of all 
provisions of applicable law, the Board will grant service 
connection for the appellant's PTSD.  The appeal will be 
granted on the basis of the benefit-of-the-doubt rule as 
mandated in 38 U.S.C.A § 5107(b) (2002); see Ashley v. Brown, 
6 Vet. App. 52, 59 (1993) (observing the applicability of the 
rule where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," and mandating 
that the veteran shall prevail upon the issue).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125.

The Board initially notes that competent and credible 
evidence, in the form of VA examination records dated in 
December 2000, shows that the appellant has been diagnosed 
with PTSD.  Moreover, the appellant's VA outpatient treatment 
records similarly confirm his diagnosis of PTSD.  The Board 
additionally notes that the appellant's December 2000 
diagnosis with PTSD appears to be made in accordance with the 
DSM-IV as required by 38 C.F.R. § 4.125 (2004).  Therefore, 
the Board finds that the appellant has a current PTSD 
disability.

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d) (2004).  
If it is determined through supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary. 38 C.F.R. § 3.304(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

A veteran need not substantiate his actual presence during 
the stressor event; the fact that the veteran was assigned to 
and stationed with a unit that was present while such an 
event occurred may corroborate that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The appellant's service personnel records reflect foreign 
service in the Republic of Vietnam from December 1964 to 
August 1965.  Moreover, the appellant's enlisted 
qualification records further show that his military 
occupational specialty was an "Ass[istant] Stat[istical] 
Analyst."  The record in this matter does not reveal that 
the appellant is a veteran of combat.  For example, the 
appellant's military occupational specialty is not a 
specialty presumed to be indicative of combat service, and 
the appellant's receipt of the Armed Forces Expeditionary 
Medal is likewise not supportive of a finding of combat 
veteran status.  Accordingly, the appellant's military 
personnel records do not substantiate that he is a veteran of 
combat.

Although not a veteran of combat, the evidence of record 
nevertheless tends to support his claim that he suffered in-
service stressor event.  For example, the appellant contends, 
in pertinent part, that while assigned to the 27th Data 
Processing Unit in Saigon he witnessed an attempted to 
prevent a young soldier's fatal jump from the fifth floor 
stairwell of the Hung Dao Hotel in June or July 1965.  In 
light of the appellant's contentions, multiple attempts have 
been made to verify the alleged stressors.  However, 
responses from the Center for Unit Records Research (CURR) 
dated in February 1997 and September 2000 indicate that CURR 
was unable to verify the alleged stressor due to the 
appellant's inability to provide sufficient details.

Despite CURR's inability to independently verify the above-
mentioned stressor, the record also contains two lay 
statements from a fellow serviceman, M.H.W., which 
corroborates the appellant's story.  For example, lay 
statements provided by M.H.W. in October 2001 and May 2003 
indicate that while assigned to the 27th Data Processing Unit 
in Saigon both the appellant and M.H.W. witnessed a soldier 
throw himself from a balcony to his death.  There is nothing 
in the record to suggest that M.H.W. is not credible.  As 
such, although CURR was unable to independently verify the 
occurrence of such stressor, the appellant's contentions 
coupled with the lay statements provided by a fellow 
serviceman mandates a finding the evidence is, at least, in 
equipoise with respect to the occurrence of the alleged 
stressor.  Therefore, the Board finds that any reasonable 
doubt on the issue must be resolved in favor of the appellant 
and there exists credible evidence to support the existence 
of an in-service stressor.  38 C.F.R. §§ 3.102, 3.304(f)(3) 
(2004).

The final consideration in a PTSD service connection claim is 
the existence of medical evidence linking the appellant's 
current symptoms to an in-service stressor.  In this regard, 
the December 2000 VA examiner specifically linked the 
appellant's current PTSD to, at least in part, the 
appellant's in-service stressor.  The Board additionally 
notes that a statement provided by J.M., M.D. in September 
2004 similarly relates the appellant's PTSD to his service in 
Vietnam.  Accordingly, the Board finds that service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


